





Tara Gold Resources Corp.




2162 Acorn Court, Wheaton, Illinois, 60187 - Ph: 630-462-2079 / Fax 630-456-4135
/ E-mail: taragoldresources@comcast.net













Chris Verrico, Chief Executive Officer

Lateegra Gold Corp.

Suite 1128 – 789 West Pender St.

Vancouver, B.C., Canada  V6C 1H2

(604) 669-9330







September 10, 2007







To: Michael Townsend, Chris Verrico, CFO, COO, Board of Directors:







I am in receipt of your email dated September 7, 2007 terminating the July 3,
2006 Option Agreement titled “Picacho Groupings” entered into by and between
Lateegra Gold Corp. and Tara Gold Resources Corp.  Further, as outlined and in
accordance with the “Notice of Pending Default” letter sent out August 31, 2007,
Lateegra Gold Corp. defaulted in its obligation to make all payments required to
be paid pursuant to the Option Agreement. The Option Agreement is hereby
terminated.







Regretfully,




/s/ Francis R. Biscan

Francis R Biscan Jr

President

Tara Gold Resources Corp.












